Appeal from order, Supreme Court, Bronx County, entered June 8, 1978, held in abeyance and the matter remanded to Special Term, Supreme Court, Bronx County, for proceedings as hereinafter set forth. The Special Term, without stating reasons therefor, disaffirmed the report of the Special Referee, which had recommended against a finding of contempt, and adjudged appellant in contempt. After the report had come in, a request was made that the amount due for arrears be "expanded” to bring it up to date; the court did so, but did not set forth how the original amount of arrearage rose, in what appears to have been a brief time, from $1,700 to $8,400. Nothing is found in the file to answer either question. The remand is for the purpose of having Special Term supply these deficiencies. Concur—Murphy, P. J., Markewich, Silverman, Lynch and Yesawich, JJ.